    Case 17-31432-sgj11 Doc 1444 Filed 12/17/18             Entered 12/17/18 13:22:04        Page 1 of 5




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed December 17, 2018
______________________________________________________________________



                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                    §
     In re:                                         §   Chapter 11
                                                    §
     ADPT DFW Holdings LLC, et al.,                 §   Case No. 17-31432
                                                    §
                                     Debtors.       §   Jointly Administered under
                                                    §   Case No. 17-31432


                   ORDER GRANTING LITIGATION TRUST’S SIXTEENTH
              OMNIBUS OBJECTION TO DUPLICATE OR MULTI-DEBTOR CLAIMS

                       The Court considered the Litigation Trust’s Sixteenth Omnibus Objection to

     Duplicate or Multi-Debtor Claims [Docket No. 1405] (the “Objection”) filed by the Adeptus

     Litigation Trust (the “Trust”) pursuant to which the Trust seeks to disallow certain Duplicate

     Claims because, in each instance, the proof of claim duplicates one or more other proofs of claim

     asserted by the same creditor against the same or multiple Debtors; the Court having reviewed

     the Objection and finding that (a) the Court has jurisdiction over this matter pursuant to 28

     U.S.C. §§ 157 and 1334, (b) this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2),

     (c) notice of the Objection and of the hearing on the Objection was sufficient under the

     DOCS_SF:98405.1 13046/001
Case 17-31432-sgj11 Doc 1444 Filed 12/17/18                 Entered 12/17/18 13:22:04        Page 2 of 5



circumstances and in full compliance with the requirements of the Bankruptcy Code, the

Bankruptcy Rules and the Local Rules, and (d) that good cause appears for the relief requested, it

is therefore HEREBY ORDERED THAT:

                  1.        The Objection is SUSTAINED.

                  2.        Each of the Duplicate Claims identified on Exhibit 1 attached hereto is

disallowed and expunged in its entirety pursuant to section 502(b) of the Bankruptcy Code.

                  3.        Nothing in this Order shall affect the claims listed under the “Surviving

Claim No.” column identified on Exhibit 1. The Trust reserves its right to object to such

surviving claims, and the claimants reserve their right to defend such surviving claims.

                  4.        The Trust, or the claims agent, Epiq Bankruptcy Solutions, LLC, as

applicable, is authorized to update the Claims Register in these cases to reflect the relief granted

in this Order.

                  5.        The Order shall be immediately effective and enforceable upon its entry.

                  6.        This Court retains jurisdiction with respect to all matters arising from or

related to the implementation of this Order.

                  7.        Each of the Duplicate Claims and the objections by the Trust to such

Duplicate Claims, constitutes a separate contested matter as contemplated by Bankruptcy Rule

9014. This Order shall be deemed a separate Order with respect to each of the Duplicate Claims.


                                        ### END OF ORDER ###




DOCS_SF:98405.1 13046/001
Case 17-31432-sgj11 Doc 1444 Filed 12/17/18   Entered 12/17/18 13:22:04   Page 3 of 5



                                     Exhibit 1

                                 Duplicate Claims




DOCS_SF:98405.1 13046/001
      Case 17-31432-sgj11 Doc 1444 Filed 12/17/18              Entered 12/17/18 13:22:04    Page 4 of 5



                                                 Duplicate Claims

                                                                             CLAIM     DUPLICATE  SURVIVING 
     CLAIMANT                             DEBTOR NAME 
                                                                             DATE      CLAIM NO.  CLAIM NO. 
WILLIAMS, FRANK R         New Orleans East Medical Center LLC             6/30/2017       1053       979 
WILLIAMS, FRANK R         Houston FM 1960 Medical Center LLC              6/30/2017       1054       979 
WILLIAMS, FRANK R         ADPT‐CO RE Holdings LLC                         6/30/2017       1055       979 
WILLIAMS, FRANK R         Sterling Ridge Medical Center LLC               6/30/2017       1056       979 
WILLIAMS, FRANK R         Katy ER Center LLC                              6/30/2017       1057       979 
WILLIAMS, FRANK R         Summerwood Medical Center LLC                   6/30/2017       1058       979 
WILLIAMS, FRANK R         Center Street DP Medical Center LLC             6/30/2017       1059       979 
WILLIAMS, FRANK R         Keller Medical Center LLC                       6/30/2017       1060       979 
WILLIAMS, FRANK R         Surprise Medical Center LLC                     6/30/2017       1061       979 
WILLIAMS, FRANK R         ADPT‐Columbus MPT Holdings LLC                  6/30/2017       1062       979 
WILLIAMS, FRANK R         Kingwood Medical Center LLC                     6/30/2017       1063       979 
WILLIAMS, FRANK R         Chandler Germann Medical Center LLC             6/30/2017       1064       979 
WILLIAMS, FRANK R         SW Chandler Medical Center LLC                  6/30/2017       1065       979 
WILLIAMS, FRANK R         ADPT‐Columbus RE Holdings LLC                   6/30/2017       1066       979 
WILLIAMS, FRANK R         Kuykendahl Medical Center LLC                   6/30/2017       1067       979 
WILLIAMS, FRANK R         Chandler Heights Medical Center LLC             6/30/2017       1068       979 
WILLIAMS, FRANK R         La Porte Medical Center LLC                     6/30/2017       1069       979 
WILLIAMS, FRANK R         ADPT‐DFW MPT Holdings LLC                       6/30/2017       1070       979 
WILLIAMS, FRANK R         Sycamore School Medical Center LLC              6/30/2017       1071       979 
WILLIAMS, FRANK R         Cinco Ranch Medical Center LLC                  6/30/2017       1072       979 
WILLIAMS, FRANK R         Lakewood Forest Medical Center LLC              6/30/2017       1073       979 
WILLIAMS, FRANK R         Tempe McClintock Baseline Medical Center LLC    6/30/2017       1074       979 
WILLIAMS, FRANK R         ADPT‐DFW RE Holdings LLC                        6/30/2017       1075       979 
WILLIAMS, FRANK R         ADPT‐Houston MPT Holdings LLC                   6/30/2017       1076       979 
WILLIAMS, FRANK R         Tempe Rural‐Baseline Medical Center LLC         6/30/2017       1077       979 
WILLIAMS, FRANK R         Colonial Lakes Medical Center LLC               6/30/2017       1078       979 
WILLIAMS, FRANK R         ADPT‐Houston RE Holdings LLC                    6/30/2017       1079       979 
WILLIAMS, FRANK R         Texas Regional Hospital LLC                     6/30/2017       1080       979 
WILLIAMS, FRANK R         Northwest Harris County Medical Center LLC      6/30/2017       1081       979 
WILLIAMS, FRANK R         Colorado General Hospital LLC                   6/30/2017       1082       979 
WILLIAMS, FRANK R         Ohio General ER LLC                             6/30/2017       1083       979 
WILLIAMS, FRANK R         Victory Lakes Medical Center LLC                6/30/2017       1084       979 
WILLIAMS, FRANK R         ADPT‐LA MPT Holdings LLC                        6/30/2017       1085       979 
WILLIAMS, FRANK R         Wadsworth‐Belleview Medical Center LLC          6/30/2017       1086       979 
WILLIAMS, FRANK R         Conroe Medical Center LLC                       6/30/2017       1087       979 
WILLIAMS, FRANK R         ADPT‐LA RE Holdings LLC                         6/30/2017       1088       979 
WILLIAMS, FRANK R         Waterside Medical Center LLC                    6/30/2017       1089       979 
WILLIAMS, FRANK R         Ohio General Hospital LLC                       6/30/2017       1090       979 

       DOCS_SF:98405.1 13046/001
      Case 17-31432-sgj11 Doc 1444 Filed 12/17/18              Entered 12/17/18 13:22:04   Page 5 of 5



                                                                            CLAIM     DUPLICATE  SURVIVING 
     CLAIMANT                             DEBTOR NAME 
                                                                            DATE      CLAIM NO.  CLAIM NO. 
WILLIAMS, FRANK R         AJNH Medical Center LLC                        6/30/2017       1091       979 
WILLIAMS, FRANK R         Opfree Licensing LP                            6/30/2017       1092       979 
WILLIAMS, FRANK R         White Settlement Medical Center LLC            6/30/2017       1093       979 
WILLIAMS, FRANK R         Converse Medical Center LLC                    6/30/2017       1094       979 
WILLIAMS, FRANK R         Wilderness‐Hardy Oak Medical Center LLC        6/30/2017       1095       979 
WILLIAMS, FRANK R         Alamo Heights SA Medical Center LLC            6/30/2017       1096       979 
WILLIAMS, FRANK R         Copperwood Medical Center LLC                  6/30/2017       1097       979 
WILLIAMS, FRANK R         William Cannon Medical Center LLC              6/30/2017       1098       979 
WILLIAMS, FRANK R         Algiers Medical Center LLC                     6/30/2017       1099       979 
WILLIAMS, FRANK R         Creekside Forest Medical Center LLC            6/30/2017       1100       979 
WILLIAMS, FRANK R         OpFree RE Investments, Ltd.                    6/30/2017       1101       979 
WILLIAMS, FRANK R         Culebra‐Tezel Medical Center LLC               6/30/2017       1102       979 
WILLIAMS, FRANK R         De Zavala Medical Center LLC                   6/30/2017       1103       979 
WILLIAMS, FRANK R         Alvin Medical Center LLC                       6/30/2017       1104       979 
WILLIAMS, FRANK R         OpFree, LLC                                    6/30/2017       1105       979 
WILLIAMS, FRANK R         Dublin Medical Center LLC                      6/30/2017       1106       979 
WILLIAMS, FRANK R         Anthem Medical Center LLC                      6/30/2017       1107       979 
WILLIAMS, FRANK R         Eagles Nest Medical Center LLC                 6/30/2017       1108       979 
WILLIAMS, FRANK R         Pearland 518 Medical Center LLC                6/30/2017       1109       979 
WILLIAMS, FRANK R         Pearland Parkway Medical Center LLC            6/30/2017       1110       979 
WILLIAMS, FRANK R         Pearland Sunrise Medical Center LLC            6/30/2017       1111       979 
WILLIAMS, FRANK R         Pflugerville Medical Center LLC                6/30/2017       1112       979 
WILLIAMS, FRANK R         Potranco Medical Center LLC                    6/30/2017       1113       979 
WILLIAMS, FRANK R         Provinces Medical Center LLC                   6/30/2017       1114       979 
WILLIAMS, FRANK R         Queen Creek Medical Center LLC                 6/30/2017       1115       979 
WILLIAMS, FRANK R.        Adeptus Health Inc.                            6/30/2017       1267       979 
WILLIAMS, FRANK R.        FCER Management, LLC                           6/30/2017       1268       979 
WILLIAMS, FRANK R.        ECC Management, LLC                            6/30/2017       1269       979 




       DOCS_SF:98405.1 13046/001
